DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Election/Restriction
	Applicant’s elect the “micronutrients of claim 4” with traverse in the response of February 8, 2022.  
	Applicant’s argument that the claims 1-12 have common ingredients and will not increase the search burden.  The examiner notes that each combination claimed must be independent searched and this includes hundreds of combinations.  This does pose an undue search burden on the examiner.  Applicant indicates that the compositions of claim 4 fall within each of the claimed compositions of claims 1-12.  If this is determined not to be the case, those claims that are not limited to the composition of claim 4, will be withdrawn consistent with the election of species requirement.
	The examiner notes that claim 4 consists of components “or a combination thereof.”  This is interpreted to include any combination of the listed 5 components.  	

Status of the Claims
	Claims 1-15 are pending.  Claims 13-15 are withdrawn.  Claims 1-12 are examined.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Mazed et al., (US2009/0252796).  
The examiner notes that the instant claims are product claims.  Product claims are examined based on their structural limitations, not a potential use.  The examiner notes that claim 4 consists of components “or a combination thereof.”  This is interpreted to include any combination of the listed 5 components.  	
Mazed teaches a food or drink or supplement product consisting of two or more of the following components: curcumin’s bioactive molecule, resveratrol, EGCG, quercetin, and sulforaphane. See prior art claim 2.  Mazed teaches curcumin extract is one of the major antioxidants in turmeric. See par. 151.  Each component listed in any other mixtures are used in a concentration that is below 1000 mg.  For example, resveratrol is shown in Example 2 in a concentration of 10 mg; curcumin extract is used in a concentration of 23 mg in mixture A.  
The claimed ranges are broad.  Further, the ranges taught by the prior art that are specified fall within the broad ranges claimed.  Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Srivastava et al., (US2013/0129809). 
The examiner notes that the instant claims are product claims.  Product claims are examined based on their structural limitations, not a potential use.  The examiner notes that claim 4 consists of components “or a combination thereof.”  This is interpreted to include any combination of the listed 5 components.  
Srivastava teaches a cancer stem cell inhibitor to include one or more of: sulforaphane, resveratrol, curcumin, quercetin, and EGCG. See par. 10 and prior art claim 2.  Prior art claim 2 includes only sulforaphane and quercetin.  Further, quercetin is taught to synergize with EGCG. See par. 56 to inhibit self-renewal capacity.  Quercetin also synergizes with sulforaphane (SFN). See par. 57.  Prior art claim 6 is directed to SFN and quercetin.  A pharmaceutically acceptable dosage includes 0.1 mg/kg per day to 300 mg/kg per day as well as 1 mcg/kg/day to 50 mg/kg/day. See par. 66.  Sulforaphane was used in an example at 20 mg/kg. See par. 46.  
The claimed ranges are broad.  Further, the ranges taught by the prior art that are specified fall within the broad ranges claimed.  Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over McCord et al., (US2014/0271944). 
The examiner notes that the instant claims are product claims.  Product claims are examined based on their structural limitations, not a potential use.  The examiner notes that claim 4 consists of components “or a combination thereof.”  This is interpreted to include any combination of the listed 5 components.  
McCord teaches a list of exemplary phytochemicals that can activate the Nrf2-ARE signaling system.  Those compounds are listed in Table 1 to include: sulforaphane, curcumin, resveratrol, EGCG, and quercetin. See Table 1.  Table 1 includes a total of only 24 compounds, 5 of which are those listed in any combination thereof in elected species of instant claim 4.  Nrf2 is a master redox switch in turning on the cellular signaling involved in the induction of cytoprotective genes by some chemopreventive phytochemicals. See par. 161.  McCord explains that 0.001 mg up to 1000 g green tea extract is safe. See par. 286.  Further, 0.001 mg to 1000 g turmeric extract is safe. See par. 293.  Quercetin is an extract of Ginko biloba and the concentration of GB extract that is safe is 0.001 mg to 1 g. see par. 312.
The claimed ranges are broad.  Further, the ranges taught by the prior art that are specified fall within the broad ranges claimed.  Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Purves et al. (US2020/0368257). 
The examiner notes that the instant claims are product claims.  Product claims are examined based on their structural limitations, not a potential use.  The examiner notes that claim 4 consists of components “or a combination thereof.”  This is interpreted to include any combination of the listed 5 components.
Purves teaches an NLRP3 inflammasome inhibitor including curcumin, EGCG, quercetin, resveratrol, and sulforaphane, or combinations thereof. See par.’s 111 and 195.  
The claimed ranges are broad.  Further, the ranges taught by the prior art that are specified fall within the broad ranges claimed.  Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Vali et al., (US2021/0244703).
The examiner notes that the instant claims are product claims.  Product claims are examined based on their structural limitations, not a potential use.  The examiner notes that claim 4 consists of components “or a combination thereof.”  This is interpreted to include any combination of the listed 5 components.
sulforaphane, resveratrol, and curcumin derived from plants.  They are administered at an effective amount of 0.05 mg/kg to 10 mg/kg.  In a 70 kg adult, this range is from 35 mg to 700 mg. See prior art claims 13 and 14, e.g.  A product consisting of sulforaphane, resveratrol, and curcumin is claimed. See prior art claim 18.
The claimed ranges are broad.  Further, the ranges taught by the prior art that are specified fall within the broad ranges claimed.  Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Deleyrolle et al., (U.S. Pat. No. 11,020,372).
Deleyrolle teaches administering an effective amount of a unit dosage having EGCG, curcumin, and sulforaphane. See prior art claims 1 and 3, e.g.  EGCG is known as safe for high dosages, including 500 mg/kg per day and 1000 mg daily. See col. 8, lines 5-14.  Curcumin is safe for extremely high dosages of up to 5000 mg per day or more. See col. 8, lines 43-50.  Similarly, sulforaphane is acceptable up to 100 mg, e.g. See col. 9, line 45-50.  
The claimed ranges are broad.  Further, the ranges taught by the prior art that are specified fall within the broad ranges claimed.  Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
	As such, no claim is allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED D BARSKY whose telephone number is (571)272-2795.  The examiner can normally be reached on 9-5 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JARED BARSKY/Primary Examiner, Art Unit 1628